        Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 1 of 19



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                             Case No. 3:19-cv-04238-MMC
15   LLC,
                                                             Date Action Filed: July 23, 2019
16                         Plaintiffs,                       DEFENDANTS VADE SECURE,
            v.                                               INCORPORATED AND VADE
17
                                                             SECURE SASU’S AMENDED
18   VADE SECURE, INCORPORATED;                              ANSWER, AFFIRMATIVE AND
     VADE SECURE SASU; OLIVIER                               OTHER DEFENSES, AND
19   LEMARIÉ,                                                COUNTERCLAIMS TO COMPLAINT
                                                             FOR MISAPPROPRIATION OF
20                                                           TRADE SECRETS UNDER DTSA (18
                           Defendants.                       U.S.C. § 1836 et seq.); BREACH OF
21                                                           EMPLOYMENT AND
                                                             CONFIDENTIALITY AGREEMENTS
22

23                                                           JURY TRIAL DEMANDED

24                                                           Original Complaint Filed: July 23, 2019

25                                                           Courtroom: 7, 19th Floor
                                                             Judge: Maxine M. Chesney
26
                                                             San Francisco Courthouse
27                                                           450 Golden Gate Avenue
                                                             San Francisco, California 94102
28

                                                                                 Case No. 3:19-cv-04238-MMC
                                           DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                        AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 2 of 19



 1          Defendants Vade Secure, Incorporated (“Vade Inc.”) and Vade Secure SASU (“Vade

 2   SASU”) (collectively “Vade Defendants”), by and through their counsel, file this Answer,

 3   Affirmative and Other Defenses, and Counterclaims separately from Defendant Olivier Lemarié

 4   (“Lemarié”; collectively with Vade Defendants “Defendants”) to Plaintiffs Proofpoint, Inc.

 5   (“Proofpoint”) and Cloudmark, LLC’s (“Cloudmark”; collectively with Proofpoint, “Plaintiffs”)

 6   Complaint:

 7          Vade Defendants deny each and every matter, allegation, or thing in the Complaint except

 8   as may be affirmatively admitted or alleged herein. Moreover, to the extent any of the headings used

 9   by Plaintiffs in the Complaint constitute allegations of fact to which a response is required, Vade

10   Defendants deny all the allegations contained in those headings.

11                 RESPONDING TO THE ALLEGATIONS IN THE COMPLAINT

12          Subject to and without waiving any of the affirmative defenses or available remedies set forth

13   in this Answer or otherwise available at law or equity, Vade Defendants respond to the separate,

14   numbered paragraphs of Plaintiffs’ Complaint as follows:

15          1.      Vade Defendants deny the allegations in paragraph 1.

16          2.      Vade Defendants admit that at one time Lemarié was a Cloudmark employee. Vade

17   Defendants lack sufficient knowledge or information to form a belief as to the truth of the remaining

18   allegations in paragraph 2 and therefore deny them.

19          3.      Vade Defendants lack sufficient knowledge or information to form a belief as to the

20   truth of the allegations in paragraph 3 and therefore deny them.

21          4.      Vade Defendants lack sufficient knowledge or information to form a belief as to the

22   truth of the allegations in paragraph 4 and therefore deny them.

23          5.      Vade Defendants admit that Lemarié is no longer a Cloudmark employee. Vade

24   Defendants lack sufficient knowledge or information to form a belief as to the truth of the remaining

25   allegations in paragraph 5 and therefore deny them.

26          6.      Vade Defendants admit that Lemarié is now a Vade Inc. employee. Vade Defendants

27   deny the remaining allegations in paragraph 6.

28
                                                        1
                                                                                   Case No. 3:19-cv-04238-MMC
                                             DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                          AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
          Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 3 of 19



 1          7.      Vade Defendants admit that they develop and market cybersecurity products. Vade

 2   Defendants deny the remaining allegations in paragraph 7.

 3          8.      The patent application and marketing materials referenced in paragraph 8 speak for

 4   themselves. Vade Defendants deny the remaining allegations in paragraph 8.

 5          9.      Vade Defendants admit that Plaintiffs filed an “Exhibit L” with the Complaint, and

 6   that document speaks for itself. Defendants deny the allegations in paragraph 9.

 7          10.     Vade Defendants deny the allegations in paragraph 10.

 8          11.     Paragraph 11 states legal conclusions to which no response is required. Vade

 9   Defendants deny the remaining allegations in paragraph 11.

10          12.     Vade Defendants admit that Plaintiffs filed a Complaint initiating this lawsuit. Vade

11   Defendants deny that Plaintiffs are entitled to any remedy or relief as a result of bringing this action.

12   Vade Defendants deny the remaining allegations in paragraph 12.

13                                               THE PARTIES

14          13.     Vade Defendants lack sufficient knowledge or information to form a belief as to the

15   truth of the allegations in paragraph 13 and therefore deny them.

16          14.     Vade Defendants lack sufficient knowledge or information to form a belief as to the

17   truth of the allegations in paragraph 14 and therefore deny them.

18          15.     Vade Defendants admit the allegations in paragraph 15.

19          16.     Vade Defendants admit the allegations in paragraph 16.

20          17.     Vade Defendants lack sufficient knowledge or information to form a belief as to the

21   truth of the allegations in paragraph 17 and therefore deny them.

22                                      JURISDICTION AND VENUE

23          18.     Paragraph 18 states legal conclusions to which no response is required. Vade

24   Defendants deny the remaining allegations in paragraph 18.

25          19.     Paragraph 19 states legal conclusions to which no response is required. Vade

26   Defendants deny the remaining allegations in paragraph 19.

27          20.     Paragraph 20 states legal conclusions to which no response is required. Vade

28   Defendants deny the remaining allegations in paragraph 20.
                                                     2
                                                                                   Case No. 3:19-cv-04238-MMC
                                             DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                          AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
           Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 4 of 19



 1           21.    Paragraph 21 states legal conclusions to which no response is required. Vade

 2   Defendants deny the remaining allegations in paragraph 21.

 3           22.    Paragraph 22 states legal conclusions to which no response is required. Vade

 4   Defendants deny the remaining allegations in paragraph 22.

 5           23.    Paragraph 23 states legal conclusions to which no response is required. Vade

 6   Defendants deny the remaining allegations in paragraph 23.

 7           24.    Paragraph 24 states legal conclusions to which no response is required. Vade

 8   Defendants deny the remaining allegations in paragraph 24.

 9           25.    Paragraph 25 states legal conclusions to which no response is required. Vade

10   Defendants deny the remaining allegations in paragraph 25.

11                                   INTRADISTRICT ASSIGNMENT

12           26.    The first sentence of paragraph 26 states legal conclusions to which no response is

13   required. Because this action has already been assigned to the San Francisco Division of the

14   Northern District of California, Vade Defendants need not respond to the remaining allegations

15   pertaining to intradistrict assignment. Vade Defendants deny the remaining allegations in paragraph

16   26.

17                          ALLEGATIONS APPLICABLE TO ALL CLAIMS

18           27.    Vade Defendants lack sufficient knowledge or information to form a belief as to the

19   truth of the allegations in paragraph 27 and therefore deny them.

20           28.    Vade Defendants lack sufficient knowledge or information to form a belief as to the

21   truth of the allegations in paragraph 28 and therefore deny them.

22           29.    Vade Defendants lack sufficient knowledge or information to form a belief as to the

23   truth of the allegations in paragraph 29 and therefore deny them.

24           30.    Vade Defendants admit that Plaintiffs filed an exhibit titled “Exhibit A” with the

25   Complaint, and that document speaks for itself. Vade Defendants lack sufficient knowledge or

26   information to form a belief as to the truth of the remaining allegations in paragraph 30 and therefore

27   deny them.

28
                                                        3
                                                                                   Case No. 3:19-cv-04238-MMC
                                             DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                          AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 5 of 19



 1          31.      Vade Defendants admit that Plaintiffs filed an exhibit titled “Exhibit A” with the

 2   Complaint, and that document speaks for itself. Vade Defendants lack sufficient knowledge or

 3   information to form a belief as to the truth of the remaining allegations in paragraph 31 and therefore

 4   deny them.

 5          32.      Vade Defendants admit that Plaintiffs filed an exhibit titled “Exhibit A” with the

 6   Complaint, and that document speaks for itself. Vade Defendants lack sufficient knowledge or

 7   information to form a belief as to the truth of the remaining allegations in paragraph 32 and therefore

 8   deny them.

 9          33.      Vade Defendants lack sufficient knowledge or information to form a belief as to the

10   truth of the allegations in paragraph 33 and therefore deny them.

11          34.      Vade Defendants lack sufficient knowledge or information to form a belief as to the

12   truth of the allegations in paragraph 34 and therefore deny them.

13          35.      Vade Defendants admit that Plaintiffs filed exhibits titled “Exhibit A” and “Exhibit

14   B” with the Complaint, and those documents speak for themselves. Vade Defendants lack sufficient

15   knowledge or information to form a belief as to the truth of the remaining allegations in paragraph

16   35 and therefore deny them.

17          36.      Vade Defendants admit that Plaintiffs filed exhibits titled “Exhibit A,” “Exhibit C,”

18   “Exhibit D,” and “Exhibit E” with the Complaint, and those documents speak for themselves. Vade

19   Defendants also admit that Olivier Lemarié is now a Vade Inc. employee, and that Alexandre

20   Boussinet, Xavier Delannoy, and Guillaume Séjourné are now Vade SASU employees. Vade

21   Defendants deny the remaining allegations in paragraph 36.

22          37.      Vade Defendants lack sufficient knowledge or information to form a belief as to the

23   truth of the allegations in paragraph 37 and therefore deny them.

24          38.      Vade Defendants admit that Olivier Lemarié is currently Vade Inc.’s Chief Technical

25   Officer. Vade Defendants also admit that Alexandre Boussinet, Xavier Delannoy, and Guillaume

26   Séjourné are now Vade SASU employees. Vade Defendants deny the remaining allegations in

27   paragraph 38.

28
                                                        4
                                                                                   Case No. 3:19-cv-04238-MMC
                                             DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                          AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 6 of 19



 1          39.      Vade Defendants lack sufficient knowledge or information to form a belief as to the

 2   truth of the allegations in paragraph 39 and therefore deny them.

 3          40.      Vade Defendants admit that Plaintiffs filed an exhibit titled “Exhibit F” with the

 4   Complaint, and that document speaks for itself. Vade Defendants deny the remaining allegations in

 5   paragraph 40.

 6          41.      Vade Defendants admit that Plaintiffs filed exhibits titled “Exhibit H,” “Exhibit I,”

 7   and “Exhibit J” with the Complaint, and those documents speak for themselves. Vade Defendants

 8   deny the remaining allegations in paragraph 41.

 9          42.      Vade Defendants admit that Plaintiffs filed an exhibit titled “Exhibit K” with the

10   Complaint, and that document speaks for itself. Vade Defendants deny the remaining allegations in

11   paragraph 42.

12          43.      Vade Defendants admit that Plaintiffs filed an exhibit titled “Exhibit L” with the

13   Complaint, and that document speaks for itself. Vade Defendants deny the remaining allegations in

14   paragraph 43.

15          44.      Vade Defendants admits that they are developing an MTA product. Vade Defendants

16   deny the remaining allegations in paragraph 44.

17          45.      Vade Defendants admit that Lemarié gave a presentation in 2018. Vade Defendants

18   deny the remaining allegations in paragraph 45.

19     Proofpoint and Cloudmark Protect Their Confidential and Proprietary, Including Trade

20                                           Secret, Information

21          46.      Paragraph 46 states legal conclusions to which no response is required. Vade

22   Defendants lack sufficient knowledge or information to form a belief as to the truth of the remaining

23   allegations in paragraph 46 and therefore deny them.

24          47.      Vade Defendants lack sufficient knowledge or information to form a belief as to the

25   truth of the allegations in paragraph 47 and therefore deny them.

26          48.      Paragraph 48 states legal conclusions to which no response is required. Vade

27   Defendants lack sufficient knowledge or information to form a belief as to the truth of the remaining

28   allegations in paragraph 48 and therefore deny them.
                                                      5
                                                                                   Case No. 3:19-cv-04238-MMC
                                             DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                          AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
          Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 7 of 19



 1           49.     Paragraph 49 states legal conclusions to which no response is required. Vade

 2   Defendants lack sufficient knowledge or information to form a belief as to the truth of the remaining

 3   allegations in paragraph 49 and therefore deny them.

 4           50.     Paragraph 50 states legal conclusions to which no response is required. Vade

 5   Defendants lack sufficient knowledge or information to form a belief as to the truth of the remaining

 6   allegations in paragraph 50 and therefore deny them.

 7           51.     Paragraph 51 states legal conclusions to which no response is required. Vade

 8   Defendants lack sufficient knowledge or information to form a belief as to the truth of the remaining

 9   allegations in paragraph 51 and therefore deny them.

10           52.     Paragraph 52 states legal conclusions to which no response is required. Vade

11   Defendants lack sufficient knowledge or information to form a belief as to the truth of the remaining

12   allegations in paragraph 52 and therefore deny them.

13           53.     Vade Defendants admit that Lemarié is now a Vade Inc. employee. Vade Defendants

14   deny the remaining allegations in paragraph 53.

15                          COUNT I – TRADE SECRET MISAPPROPRIATION

16              Misappropriation of Trade Secrets under the DTSA, 18 U.S.C. § 1836 et seq.

17                                           (Against all Defendants)

18           54.     With respect to Plaintiffs’ statement purporting to incorporate their foregoing

19   allegations into their cause of action, no admission or denial is required.            Vade Defendants

20   incorporate their responses above to paragraphs 1 through 53 of the Complaint by this reference as

21   if set forth in their entirety here.

22           55.     Vade Defendants deny the allegations in paragraph 55.

23           56.     Vade Defendants deny the allegations in paragraph 56.

24           57.     Vade Defendants deny the allegations in paragraph 57.

25           58.     Vade Defendants deny the allegations in paragraph 58.

26           59.     Vade Defendants deny the allegations in paragraph 59.

27           60.     Vade Defendants deny the allegations in paragraph 60.

28           61.     Vade Defendants deny the allegations in paragraph 61.
                                                      6
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                            AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
          Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 8 of 19



 1           62.     Vade Defendants deny the allegations in paragraph 62.

 2           63.     Vade Defendants deny the allegations in paragraph 63.

 3           64.     Vade Defendants deny the allegations in paragraph 64.

 4           65.     Vade Defendants deny the allegations in paragraph 65.

 5           66.     Vade Defendants deny the allegations in paragraph 66.

 6           67.     Vade Defendants deny the allegations in paragraph 67.

 7           68.     Vade Defendants deny the allegations in paragraph 68.

 8           69.     Vade Defendants deny the allegations in paragraph 69.

 9           70.     Vade Defendants deny the allegations in paragraph 70.

10           71.     Vade Defendants deny the allegations in paragraph 71.

11           72.     Vade Defendants deny the allegations in paragraph 72.

12           73.     Vade Defendants deny the allegations in paragraph 73.

13           74.     Vade Defendants deny the allegations in paragraph 74.

14                                   COUNT II – BREACH OF CONTRACT

15                  Unauthorized Disclosure and Failure to Maintain Confidentiality of

16                                    Cloudmark Proprietary Information

17                                              (Against Lemarié)

18           75.     With respect to Plaintiffs’ statement purporting to incorporate their foregoing

19   allegations into their cause of action, no admission or denial is required.            Vade Defendants

20   incorporate their responses above to paragraphs 1 through 74 of the Complaint by this reference as

21   if set forth in their entirety here.

22           76.     Paragraph 76 states legal conclusions to which no response is required. Vade

23   Defendants deny any and all interpretations or characterizations of the PIIA in paragraph 76. Vade

24   Defendants deny the remaining allegations in paragraph 76.

25           77.     Paragraph 77 states legal conclusions to which no response is required. Vade

26   Defendants deny any and all interpretations or characterizations of the PIIA in paragraph 77. Vade

27   Defendants deny the remaining allegations in paragraph 77.

28
                                                          7
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                            AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
          Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 9 of 19



 1           78.     Paragraph 78 states legal conclusions to which no response is required. Vade

 2   Defendants deny any and all interpretations or characterizations of the PIIA in paragraph 78. Vade

 3   Defendants deny the remaining allegations in paragraph 78.

 4           79.     Vade Defendants deny the allegations in paragraph 79.

 5           80.     Vade Defendants deny the allegations in paragraph 80.

 6           81.     Vade Defendants deny the allegations in paragraph 81.

 7                                  COUNT III – BREACH OF CONTRACT

 8                                          Failure to Disclose Inventions

 9                                               (Against Lemarié)

10           82.     With respect to Plaintiffs’ statement purporting to incorporate their foregoing

11   allegations into their cause of action, no admission or denial is required.            Vade Defendants

12   incorporate their responses above to paragraphs 1 through 81 of the Complaint by this reference as

13   if set forth in their entirety here.

14           83.     Paragraph 83 states legal conclusions to which no response is required. Vade

15   Defendants deny the remaining allegations in paragraph 83.

16           84.     Paragraph 84 states legal conclusions to which no response is required. Vade

17   Defendants deny any and all interpretations or characterizations of the PIIA in paragraph 84. Vade

18   Defendants deny the remaining allegations in paragraph 84.

19           85.     Paragraph 85 states legal conclusions to which no response is required. Vade

20   Defendants deny any and all interpretations or characterizations of the PIIA in paragraph 85. Vade

21   Defendants deny the remaining allegations in paragraph 85.

22           86.     Vade Defendants deny the allegations in paragraph 86.

23           87.     Vade Defendants deny the allegations in paragraph 87.

24           88.     Vade Defendants deny the allegations in paragraph 88.

25           89.     Vade Defendants deny the allegations in paragraph 89.

26

27

28
                                                          8
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                            AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 10 of 19



 1                                  COUNT IV – BREACH OF CONTRACT

 2                 Failure to Maintain and Make Available Cloudmark Company Records

 3                                              (Against Lemarié)

 4           90.      With respect to Plaintiffs’ statement purporting to incorporate their foregoing

 5   allegations into their cause of action, no admission or denial is required.            Vade Defendants

 6   incorporate their responses above to paragraphs 1 through 89 of the Complaint by this reference as

 7   if set forth in their entirety here.

 8           91.      Paragraph 91 states legal conclusions to which no response is required. Vade

 9   Defendants deny the remaining allegations in paragraph 91.

10           92.      Paragraph 92 states legal conclusions to which no response is required. Vade

11   Defendants deny any and all interpretations or characterizations of the PIIA in paragraph 92. Vade

12   Defendants deny the remaining allegations in paragraph 92.

13           93.      Paragraph 93 states a legal conclusion to which no response is required. Vade

14   Defendants deny the remaining allegations in paragraph 93.

15           94.      Vade Defendants deny the allegations in paragraph 94.

16           95.      Vade Defendants deny the allegations in paragraph 95.

17           96.      Vade Defendants deny the allegations in paragraph 96.

18           97.      Vade Defendants deny the allegations in paragraph 97.

19                                   COUNT V – BREACH OF CONTRACT

20            Failure to Deliver Materials Containing Cloudmark Proprietary Information

21                                              (Against Lemarié)

22           98.      With respect to Plaintiffs’ statement purporting to incorporate their foregoing

23   allegations into their cause of action, no admission or denial is required.            Vade Defendants

24   incorporate their responses above to paragraphs 1 through 97 of the Complaint by this reference as

25   if set forth in their entirety here.

26           99.      Paragraph 99 states a legal conclusion to which no response is required. Vade

27   Defendants deny the remaining allegations in paragraph 99.

28           100.     Vade Defendants deny the allegations in paragraph 100.
                                                       9
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                            AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 11 of 19



 1           101.    Vade Defendants deny the allegations in paragraph 101.

 2           102.     Vade Defendants deny the allegations in paragraph 102.

 3           103.    Vade Defendants deny the allegations in paragraph 103.

 4           104.    Vade Defendants deny the allegations in paragraph 104.

 5                       VICARIOUS LIABILITY / RESPONDEAT SUPERIOR

 6           105.    With respect to Plaintiffs’ statement purporting to incorporate their foregoing

 7   allegations into their cause of action, no admission or denial is required. Vade Defendants

 8   incorporate their responses above to paragraphs 1 through 104 of the Complaint by this reference as

 9   if set forth in their entirety here.

10           106.    Vade Defendants deny the allegations in paragraph 106.

11                                  JOINT AND SEVERAL LIABILITY

12           107.    With respect to Plaintiffs’ statement purporting to incorporate their foregoing

13   allegations into their cause of action, no admission or denial is required.            Vade Defendants

14   incorporate their responses above to paragraphs 1 through 106 of the Complaint by this reference as

15   if set forth in their entirety here.

16           108.    Vade Defendants deny the allegations in paragraph 108.

17                                               JURY DEMAND

18           109.    Vade Defendants need not respond to Plaintiffs’ jury demand and any allegations

19   relating thereto.

20                                    PLAINTIFFS’ PRAYER FOR RELIEF

21           Vade Defendants deny that Plaintiffs are entitled to any relief whatsoever, either as requested

22   in the Complaint or otherwise.

23                           VADE DEFENDANTS’ AFFIRMATIVE DEFENSES

24           110.    By alleging the Affirmative Defenses set forth below, Vade Defendants do not admit

25   or concede liability on any claim brought by Plaintiffs, nor do Vade Defendants concede that they

26   bear the burden of proof or the burden of persuasion on any of these issues, whether in whole or in

27   part.

28
                                                         10
                                                                                     Case No. 3:19-cv-04238-MMC
                                               DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                            AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 12 of 19



 1                                            FIRST DEFENSE

 2                                         (Failure to State a Claim)

 3          111.    Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to state a

 4   claim(s) upon which relief can be granted.

 5                                           SECOND DEFENSE

 6                                         (Independent Invention)

 7          112.    Plaintiffs’ trade secret claim is barred, in whole or in part, by the doctrine of

 8   independent invention.

 9                                            THIRD DEFENSE

10                            (Readily Ascertainable Through Proper Means)

11          113.    Plaintiffs’ trade secret misappropriation claim(s) is barred, in whole or in part,

12   because Plaintiff(s) alleged trade secrets are readily ascertainable through proper means.

13                                           FOURTH DEFENSE

14                                                (Estoppel)

15          114.    Plaintiffs’ claims are barred, in whole or in part, by the doctrines of express and/or

16   implied estoppel.

17                                            FIFTH DEFENSE

18                                             (Unclean Hands)

19          115.    Plaintiffs’ claims are barred, in whole or in part, by the doctrine of unclean hands.

20                                            SIXTH DEFENSE

21                                                 (Waiver)

22          116.    Plaintiffs’ claims are barred, in whole or in part, by the doctrines of express and/or

23   implied waiver.

24                                     RESERVATION OF RIGHTS

25          Vade Defendants reserve the right to raise additional affirmative and other defenses as they

26   are discovered or become available.

27                                            COUNTERCLAIMS

28          Vade Defendants further submit the following Counterclaims and allege as follows:
                                                    11
                                                                                   Case No. 3:19-cv-04238-MMC
                                             DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                          AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 13 of 19



 1                                           Jurisdiction and Venue

 2           1.      This Court has subject matter jurisdiction over these Counterclaims pursuant to 28

 3   U.S.C. § 1367 because these Counterclaims are so related to Plaintiffs’ claims in the action within

 4   such original jurisdiction that they form part of the same case or controversy.

 5           2.      This Court has general and specific personal jurisdiction over Proofpoint, Inc.

 6   because it regularly conducts business within this jurisdiction by at least operating its principal place

 7   of business at 892 Ross Drive, Sunnyvale, California 94089. Further, Proofpoint’s unlawful actions

 8   giving rise the Vade Defendants’ Counterclaims occurred in the State of California. Indeed,

 9   Proofpoint has voluntarily submitted to this Court’s jurisdiction by instituting this action in the first

10   instance.

11           3.      This Court has general and specific personal jurisdiction over Cloudmark LLC

12   because it regularly conducts business within this jurisdiction, by at least operating its principal place

13   of business at 892 Ross Drive, Sunnyvale, California 94089. Further, Cloudmark’s unlawful actions

14   giving rise the Vade Defendants’ Counterclaims occurred in the State of California. Indeed,

15   Cloudmark has voluntarily submitted to this Court’s jurisdiction by instituting this action in the first

16   instance.

17           4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because all Plaintiffs are

18   residents of the state of California and reside in this judicial district.

19                                                  The Parties

20           5.      Vade Secure, Incorporated is a corporation organized under the laws of the State of

21   California, with its principal place of business at 100 Pine Street, Suite 1250, San Francisco,

22   California 94111.

23           6.      Vade Secure SASU is a “société par actions simplifiée unipersonnelle” organized

24   under the laws of France, with its principal place of business at 2 bis avenue Antoine Pinay, Parc

25   d’activites des 4 vents in HEM (59510) France.

26           7.      On information and belief, Proofpoint, Inc. is a public corporation organized under

27   the laws of the State of Delaware, with its principal place of business at 892 Ross Drive, Sunnyvale,

28   California 94089.
                                                          12
                                                                                    Case No. 3:19-cv-04238-MMC
                                              DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                           AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 14 of 19



 1          8.      On information and belief, Cloudmark LLC is a corporation organized under the laws

 2   of the State of Delaware, with its principal place of business at 892 Ross Drive, Sunnyvale,

 3   California 94089.

 4                                 Acts Giving Rise to the Counterclaims

 5          9.      Vade Defendants reallege and incorporate herein by reference all of the allegations

 6   in the preceding paragraphs of this Answer, Affirmative and Other Defenses, and Counterclaims.

 7          10.     On information and belief, Plaintiffs, who are direct competitors with Vade

 8   Defendants, have embarked on a plan and scheme to harass Vade Defendants and interfere with

 9   Vade Defendants’ relationships with existing and potential customers.

10          11.     In particular, Plaintiffs have known of the facts allegedly giving rise to this lawsuit

11   for years, but sat idle. Indeed, there was not then nor is there now a credible basis for their

12   allegations. Rather, as Plaintiffs acknowledge, on or about June 12, 2019, it was announced that

13   Vade Defendants secured EUR 70 million (nearly US$80 million) in financing, making them a

14   bigger competitive threat to Plaintiffs. Accordingly, the filing of this lawsuit and Plaintiffs’

15   improper conduct in the marketplace since that announcement have been in furtherance of this

16   scheme to unlawfully harm Vade Defendants’ business.

17          12.     Pursuant to this unlawful scheme, Plaintiffs have, on information and belief, falsely

18   told Vade Defendants’ customers and potential customers that Vade Defendants are not financially

19   stable, including but not limited to statements to the effect that Vade Defendants will or will likely

20   soon be bankrupt, that this lawsuit covers all of Vade Defendants’ products and services, and that

21   this lawsuit will preclude Vade Defendants from being able to provide those products and services

22   to their customers. For example, on information and belief, on or around August 29, 2019, one or

23   more of Plaintiffs’ employees made false statements to a director and other employees of Vade

24   Defendants’ customer to the effect that the present lawsuit by Plaintiffs would “easily bankrupt”

25   Vade Defendants. Before those knowingly false statements were made, Vade Defendants had an

26   agreement in principle with this customer to provide products and services. As a direct and

27   proximate result of Plaintiffs’ conduct, however, that customer pulled out the agreement, and Vade

28   Defendants lost that business.
                                                       13
                                                                                   Case No. 3:19-cv-04238-MMC
                                             DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                          AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 15 of 19



 1          13.     Further, on information and belief, on or around August 30, 2019, one or more of

 2   Plaintiffs’ employees made false statements to senior officers and/or employees of a prospective

 3   customer of Vade Defendants to the effect that the lawsuit was against “all [of Vade Defendants’]

 4   products” and therefore had “the potential to bankrupt” Vade Defendants. Again, Vade Defendants

 5   had an agreement in principle with this customer before those knowingly false statements were

 6   made. After those false statements were made, the customer also backed out of the deal with Vade

 7   Defendants on a product not accused in this lawsuit as a direct and proximate result of Plaintiffs’

 8   unlawful conduct.

 9                                       FIRST CAUSE OF ACTION

10                                                 (Defamation)

11          14.     Vade Defendants reallege and incorporate herein by reference all of the allegations

12   in the preceding paragraphs of this Answer, Affirmative and Other Defenses, and Counterclaims.

13          15.     At all relevant times alleged herein, all of Plaintiffs’ employees were acting in their

14   official capacity as Plaintiffs’ employees and, therefore, their actions are attributable to Plaintiffs.

15          16.     Plaintiffs have made false and misleading representations to Vade Defendants’

16   customers and potential customers including at least that:

17                  a. Vade Defendants are not financially stable;

18                  b. Vade Defendants will or will likely soon be bankrupt;

19                  c. The present lawsuit by Plaintiffs will “easily bankrupt” Vade Defendants;

20                  d. The lawsuit is against all of Vade Defendants’ products; and/or

21                  e. The lawsuit has “the potential to bankrupt” Vade Defendants.

22          17.     These statements have adversely affected Vade Defendants’ business and reputation

23   and are defamatory without necessity of explanatory matter. These statements were made to Vade

24   Defendants’ customers and potential customers with whom Vade Defendants had agreements in

25   principle to provide products and services.

26          18.     These statements, by imputing at least the items at paragraphs 16 a. through e. above,

27   also tend to directly injure Vade Defendants in respect of their trade or business by having a natural

28   tendency to lessen their profits. Further, as a natural consequence and a direct and proximate result
                                                        14
                                                                                    Case No. 3:19-cv-04238-MMC
                                              DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                           AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 16 of 19



 1   of Plaintiffs’ knowingly false statements, Vade Defendants lost the business and economic

 2   relationships with those customers and potential customers.

 3          19.     Plaintiffs’ statements establish a prima facie case of actionable defamation because

 4   they involve Vade Defendants’ business, were published, were and are false, and were made with

 5   the knowledge that they were false, and with spite, hatred, and ill will toward Vade Defendants.

 6   Plaintiffs had no reasonable grounds to believe the statements were true, and acted with reckless

 7   disregard for ascertaining the truth. Thus, Plaintiffs’ statements are actionable, and actionable per

 8   se, and Vade Defendants are entitled to damages in an amount to be proven at trial.

 9          20.     As a natural consequence and proximate result of Plaintiffs’ defamatory statements,

10   Vade Defendants have suffered actual damages in the form of loss of customers and harm to their

11   reputation, and were exposed to contempt. Vade Defendants therefore suffered specific and general

12   damages, and are entitled to punitive damages, in an amount to be proven at trial.

13          21.     As a proximate result of Plaintiffs’ defamatory statements, Vade Defendants have

14   suffered and will continue to suffer irreparable harm unless Plaintiffs cease making the statements

15   alleged herein. Vade Defendants have no adequate remedy at law and are entitled to preliminary

16   and permanent injunctive relief.

17                                      SECOND CAUSE OF ACTION

18                   (Intentional Interference with Prospective Economic Advantage)

19          22.     Vade Defendants reallege and incorporate herein by reference all of the allegations

20   in the preceding paragraphs of this Answer, Affirmative and Other Defenses, and Counterclaims.

21          23.     At all relevant times alleged herein, all of Plaintiffs’ employees were acting in their

22   official capacity as Plaintiffs’ employees and, therefore, their actions are attributable to Plaintiffs.

23          24.     Plaintiffs deliberately interfered with Vade Defendants’ prospective economic

24   advantage. Vade Defendants have enjoyed prospective economic relationships with their customers

25   and prospective customers that were of substantial economic benefit to Vade Defendants. With

26   knowledge of Vade Defendants’ valuable relationships with their customers and prospective

27   customers, Plaintiffs’ false and misleading statements and other acts alleged in paragraphs 9 to 13

28
                                                         15
                                                                                    Case No. 3:19-cv-04238-MMC
                                              DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                           AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
         Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 17 of 19



 1   herein were knowingly designed to interfere with and disrupt those relationships. Plaintiffs’ actions

 2   were independently wrongful as they violated California law as alleged herein.

 3           25.          Plaintiffs acted both oppressively and maliciously with intent to cause injury to Vade

 4   Defendants and with conscious disregard of the rights of others. Accordingly, Vade Defendants are

 5   entitled to exemplary damages, in addition to compensatory damages, as permitted by law.

 6           26.          As a proximate result of Plaintiffs’ defamatory statements, Vade Defendants have

 7   suffered and will continue to suffer irreparable harm unless Plaintiffs cease making the false and

 8   misleading statements alleged herein. Vade Defendants have no adequate remedy at law and are

 9   entitled to preliminary and permanent injunctive relief.

10                                           THIRD CAUSE OF ACTION

11               (Unfair Competition Under California Business and Professions Code § 17200)

12           27.          Vade Defendants reallege and incorporate herein by reference all of the allegations

13   in the preceding paragraphs of this Answer, Affirmative and Other Defenses, and Counterclaims.

14               28.      Plaintiffs’ acts as alleged in paragraphs 9 to 13 herein constitute “unlawful, unfair, or

15   fraudulent business act[s] or practice[s]” within the meaning of California Business and Professions

16   Code § 17200 et seq.

17               29.      As a direct and proximate result of Plaintiffs’ wrongful conduct, Vade Defendants

18   have been and will continue to be harmed, and Plaintiffs have been and will continue to be unjustly

19   enriched.

20               30.      As a direct and proximate result of Plaintiffs’ wrongful conduct, Vade Defendants

21   are entitled to injunctive relief, restitution, and an order of disgorgement of all of Plaintiffs’ ill-gotten

22   gains from their unlawful, unfair, or fraudulent business acts or practices.

23                                     VADE DEFENDANTS’ PRAYER FOR RELIEF

24           Vade Defendants respectfully pray that:

25          i.         The Court enter judgment on Plaintiffs’ Complaint against Plaintiffs and in favor of

26                     Defendants;

27         ii.         The Court enter judgment that the Plaintiffs’ defamed Vade Defendants, collectively or

28                     individually;
                                                             16
                                                                                         Case No. 3:19-cv-04238-MMC
                                                   DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                                AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
     Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 18 of 19



 1    iii.   The Court enter judgment that Plaintiffs have engaged in intentional interference with

 2           Vade Defendants’ prospective economic advantage, collectively or individually;

 3    iv.    The Court enter judgment that Plaintiffs have engaged in unfair competition under

 4           California Business and Professions Code § 17200;

 5     v.    The Court enter judgment for preliminary and permanent injunctive relief enjoining the

 6           wrongful and unfair acts by Plaintiffs alleged herein, and by those persons acting in

 7           concert with Plaintiffs, including related individuals, entities, agents, or representatives;

 8    vi.    The Court award Vade Defendants’ actual damages sustained as a result of the acts

 9           alleged herein, together with prejudgment interest, according to proof;

10   vii.    The Court order disgorgement of the Plaintiffs' profits resulting from the acts alleged

11           herein;

12   viii.   The Court award Vade Defendants restitution of any profits resulting from the acts

13           alleged herein;

14    ix.    The Court award Defendants punitive damages as permitted by law;

15     x.    The Court award Defendants their attorneys' fees as permitted by law;

16    xi.    The Court award Defendants their costs of suit, including reasonable litigation expenses,

17           as permitted by law; and

18   xii.    The Court award Defendants any additional relief the Court deems just and proper.

19

20

21

22

23

24

25

26

27

28
                                                    17
                                                                                Case No. 3:19-cv-04238-MMC
                                          DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                       AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
        Case 3:19-cv-04238-MMC Document 75 Filed 12/09/19 Page 19 of 19



 1   Dated: December 9, 2019                             BAKER & McKENZIE LLP

 2                                                       By: /s/ Mackenzie M. Martin
 3
                                                         Colin H. Murray (SBN 159142)
 4                                                        colin.murray@bakermckenzie.com
                                                         BAKER & McKENZIE LLP
 5                                                       Two Embarcadero Center, 11th Floor
                                                         San Francisco, CA 94111-3802
 6                                                       Telephone:    +1 415 576 3000
                                                         Facsimile:      +1 415 576 3099
 7
                                                         Danielle L. Benecke (SBN 314896)
 8                                                        danielle.benecke@bakermckenzie.com
                                                         BAKER & McKENZIE LLP
 9                                                       600 Hansen Way
                                                         Palo Alto, CA 94304
10                                                       Telephone:    +1 650 856 2400
                                                         Facsimile:      +1 650 856 9299
11
                                                         Jay F. Utley (Admitted Pro Hac Vice)
12                                                        jay.utley@bakermckenzie.com
                                                         Bart Rankin (Admitted Pro Hac Vice)
13                                                        bart.rankin@bakermckenzie.com
                                                         Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                                        mackenzie.martin@bakermckenzie.com
                                                         John G. Flaim (Admitted Pro Hac Vice)
15                                                        john.flaim@bakermckenzie.com
                                                         Chaoxuan Liu (Admitted Pro Hac Vice)
16                                                        charles.liu@bakermckenzie.com
                                                         Mark Ratway (Admitted Pro Hac Vice)
17                                                        mark.ratway@bakermckenzie.com
                                                         BAKER & McKENZIE LLP
18                                                       1900 North Pearl Street, Suite 1500
                                                         Dallas, Texas 75201
19                                                       Telephone:     +1 214 978 3000
                                                         Facsimile:      +1 214 978 3099
20

21                                                       Attorneys for Defendants,
                                                         Vade Secure, Incorporated; Vade Secure SASU;
22                                                       and Olivier Lemarié

23

24

25

26

27

28
                                                    18
                                                                                Case No. 3:19-cv-04238-MMC
                                          DEFENDANTS VADE SECURE, INCORPORATED AND VADE SECURE SASU’S
                       AMENDED ANSWER, AFFIRMATIVE AND OTHER DEFENSES, AND COUNTERCLAIMS TO COMPLAINT
